       Case 3:20-cv-00140-BSM Document 7 Filed 08/13/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

PECO FOODS, INC.                                                           PLAINTIFF

v.                        CASE NO. 3:20-CV-00140 BSM

MAINES PAPER & FOOD SERVICE, INC.                                        DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.


                                                 UNITED STATES DISTRICT JUDGE
